DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	A final rejection of the instant application was issued on 20 April 2022. Applicant submitted an after final response on 18 July 2022. The claim and specification amendments submitted with the after final response are entered into record. 
	Claims 26 and 31 have been amended. No claims were cancelled and no new claims were added. Claims 1-31 are pending and currently under consideration.

Withdrawn Objections and Rejections
	Applicant’s amendment to the specification has overcome the objections of previous record and the objections are withdrawn. It is noted that the specification amendment of 18 July 2022 last paragraph states that the paragraph is [0149]. There is no paragraph [0149] in the specification of 01 July 2020. The amendment is to paragraph [0144].
	Applicant’s amendment to claim 26 has overcome the objection of previous record and the objection is withdrawn.
	Claim 26-31 were rejected under 35 USC 101 for being drawn to an abstract idea. Applicant’s amendment of claim 26 has overcome the rejection and the rejection of claims 26-31 under 35 USC 101 is withdrawn.

Maintained Rejections
	Claims 1-31 were rejected under 35 USC 103. The rejections are maintained and included in the instant office action below. The rejection of claims 26 and 31 have been amended as necessitated by applicant’s amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9, 11-20, 22-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/132541 A1 (University of Maryland, Baltimore) 3 Aug 2017 (referred to herein as UMB) in view of Kitano, S., et al (2014) Computational Algorithm-Driven Evaluation of Monocytic Myeloid-Derived Suppressor Cell Frequency For Prediction of Clinical Outcomes Cancer Immuno Res 2(8) 812-821.

Regarding claim 1, UMB teaches a method of inhibiting tumor-mediated immunosuppression in a subject, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the activity of Semaphorin 4D [SEMA4D] (page 82, claim 1) and states that inhibiting SEMA4D can be employed in methods useful for treating cancer (page 14, line 1). UMB teaches that “an agent that inhibits the activity of Semaphorin 4D is an antibody. The term ‘antibody’ is used to refer to any antibody like molecule that has an antigen binding region and includes full length antibody molecules, antibody fragments” (UMB page 28, lines 3-11). UMB further teaches methods of monitoring cancer progression involving monitoring detection of SEMA4D (page 14, lines 2-3) as a diagnostic marker (page 49, line 13) and that the role of SEMA4D produced by tumor cells in inducing tumor angiogenesis, invasiveness and progression has been demonstrated in several malignancies, both in human and animal models, and correlates with poor prognosis (page 4,lines 1-3).
UMB teaches determining the subject’s level of SEMA4D (page 83, claim 21) by obtaining peripheral blood (page 83, claim 19) or tissue sample (page 83, claim 20) from a subject and performing an assay that determines the presence of SEMA4D (page 83, claim 21). The level is then compared to a sample from a healthy donor (page 49, lines 14-18) or a sample from the subject obtained from an earlier point in time (page 83-84, claim 21) wherein an elevated level or an increase in SEMA4D indicates disease progression (page 49, lines 14-18; and pages 83-84, claim 21). 
UMB also teaches the relationship between SEMA4D and myeloid derived suppressor cells (MDSCs) stating that “it was found that SEMA4D…polarized myeloid cells in to MDSC phenotype, which corresponded with a reduction in T cell proliferation and IFN-γ production” (page 4, lines 25-29). This finding demonstrates a direct correlation between SEMA4D and MDSCs levels and an inverse correlation between SEMA4D/MDSCs levels and T-cell levels. UMB further uses this correlation as a method of screening an agent for anti-cancer activity (page 5, lines 16-17) comprising i) contacting a cell culture medium comprising SEMA4D and/or cells comprising SEMA4D with the agent; and ii) assaying whether SEMA4D activity is reduced, wherein if SEMA4D activity is reduced, the agent has anti-cancer activity (page 5, lines 16-20). UMB goes on to teach that the assaying part of ii) could comprise culturing a cell population of myeloid cells and detecting the presence or absence of MDSCs, wherein if the level of MDSCs is reduced relative to a control sample lacking the agent, then the agent has anti-cancer activity (page 5, lines 20-24). 
While UMB teaches a clear direct correlation between SEMA4D and MDSC levels and also measures MDSC levels to predict the anti-cancer activity of an agent, the measurement of MDSC compared to a threshold as a predictive biomarker for patients receiving treatment with a SEMA4D inhibitor is not explicitly stated. 
Kitano teaches an algorithm-driven immunotyping analysis using MDSC (specifically monocytic MDSC or m-MDSC) frequency to predict the overall survival of patients treated with Ipilimumab (a CTLA-4 inhibitor) (abstract; page 5, paragraph 2). Kitano et al states that “Algorithm-driven analysis may enable not only development of a novel pre-treatment biomarker for Ipilimumab therapy, but also prospective validation of peripheral blood m-MDSC as a biomarker in multiple disease settings” (abstract). Kitano further teaches that higher pretreatment quantities of m-MDSC are associated with inferior overall survival of patients (page 9, paragraph 3) and that in their studies 14.9% was determined to be the cutoff between “high” and “low” %m-MDSC (page 6, paragraph 3). Kitano teaches that in their studies patients having pre-treatment m-MDSC levels below this threshold were associated with improved overall survival after treatment (page 6, paragraph 4).
UMB and Kitano are considered to be analogous to the claimed invention as they are in the same field of measuring MDSC levels during and for cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of UMB with those of Kitano and replace the assaying of SEMA4D as a diagnostic biomarker with MDSC cell frequency (particularly m-MDSC) and compare this value to a threshold value. One of ordinary skill in the art would have been motivated to make this substitution in order utilize to a well-defined marker (MDSC) that has been analyzed in a variety of cancers (UMB, page 1, lines 29-30; and page 2, lines 1-7) particularly one which removes variability related to blood processing and user definitions (Kitano, abstract). By doing so, one would be able to predict outcomes and best determine treatment for patients (Kitano, abstract). Furthermore, it would have been obvious for a skilled artesian to try the threshold level of 14.9% m-MDSC pre-treatment as taught by Kitano as the starting point for determining susceptibility of patients to SEMA4D therapy (see MPEP 2141 III, KSR (E) “Obvious to try”). A skilled artesian would have been motivated to try this threshold level as it has already been correlated to patient outcomes after immunotherapy (Kitano, page 6, paragraphs 3 and 4). As 14.9% is below 50% it meets the limitation of the threshold is less than 50% of the subject’s total peripheral blood mononuclear cells prior to treatment.

Regarding claim 2, UMB modified by Kitano teaches the method of claim 1 as discussed above. 
UMB further teaches that the anti-SEMA4D antibody or fragment thereof inhibits SEMA4D interaction with its receptor (page 82, claim 1, “an agent that inhibits the activity of SEMA4D”; and page 82, claim 2 “wherein the agent decreases the expression level of SEMA4D”).

Regarding claim 3, UMB modified by Kitano teaches the method of claim 2 as discussed above. 
UMB further teaches that the receptor is Plexin-B1 (page 3, lines 21-22, “SEMA4D can act on…Plexin B1”). 

Regarding claim 4, UMB modified by Kitano teaches the method of claim 3 as discussed above.
UMB further teaches that the antibody or fragment thereof inhibits SEMA4D mediated signal transduction (UMB page 124 of pdf, attached international search report, paragraph 7, “binding molecule which specifically binds to semaphorin-4D (SEMA4D)…the binding molecules inhibits SEMA4D-mediated Plexin B1 signal transduction”). 

Regarding claim 7, UMB modified by Kitano teaches the method of claim 1 as discussed above.
UMB further teaches the cancer immunotherapy regimen further comprises an additional cancer immunotherapy agent (page 5, lines 7-8, “the invention relates to methods for improving certain cancer immunotherapy treatment regimens based on the cytokine Semaphorin 4D”; and page 5, lines 12-15, “a method of inhibiting tumor-mediated immunosuppression in a subject undergoing immunotherapy, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the activity of Semaphorin 4D”). 

Regarding claim 8, UMB modified by Kitano teaches the method of claim 7 as discussed above.
UMB further teaches that the additional cancer immunotherapy agent comprises an immune checkpoint blockade (page 22, lines 21-28, “a Semaphorin 4D inhibiting agent can be used in conjunction with one or more checkpoint inhibitors or immune modulators”). 

Regarding claim 9, UMB modified by Kitano teaches the method of claim 8 as discussed above.
UMB further teaches that the immune checkpoint blockade comprises an antibody or antigen-binding fragment that specifically binds to CTLA4, PD-1, PD-L1, or LAG3 or any combination thereof (page 22, lines 21-28). UMB also teaches examples of these inhibitors such as tremelimuab (CTLA4), Keytruda ®(PD-1), and MPDL3280A (PD-L1) (page 22, lines 21-28) which are known immune checkpoint blockade antibodies.

Regarding claim 11, UMB modified by Kitano teaches the method of claim 1 as discussed above.
Kitano further teaches that the MDSCs are mononuclear MDSCs (M-MDSCs) (abstract).

Regarding claim 12, UMB modified by Kitano teaches the method of claim 11 as discussed above.
Kitano further teaches that the M-MDSCs comprise a CD14+, HLA-DRlow/-, CD11b+, CD33+, Ln- phenotype (page 8, paragraph 4 , “Lin-CD14+HLA-DRlow/-m-MDSC frequency” and page 9, paragraph 1 “These cells co-express CD11b and in most cases also co-express CD33”).  
It is noted that the instant application uses the abbreviation “Ln-“ which is defined as a cocktail of markers that define non-MDSCs (claim 12) comprising of one or more of CD3, CD19, CD56 (claim 13). The specification states that “MDSCs can also be characterized by the absence of markers typical of other cell lineages, for example they can be characterized by the absence of the markers CD3, CD19 and/or CD56” [006]. Kitano teaches the abbreviation “Lin” for lineage which is defined as “Lineage (CD3/CD16/CD19/CD20/CD56) cocktail” (page 4, paragraph 1). Based on the similar markers defined in the instant application for “Ln” and Kitano for “Lin”, it is anticipated that these abbreviations are both drawn to the same lineage cocktail of markers. 

Regarding claim 13, UMB modified by Kitano teaches the method of claim 12 as discussed above.
Kitano further teaches that the Ln markers comprise one or more of CD3, CD19 or CD56 (page 4, paragraph 1).

Regarding claim 14, UMB modified by Kitano teaches the method of claim 1 as discussed above.
Kitano further teaches that in their studies 14.9% was determined to be the cutoff between “high” and “low” % m-MDSC cell frequency (page 6, paragraph 3). Patients having less than 14.9% m-MDSC levels pre-treatment were associated with improved overall survival after treatment (page 6, paragraph 4). It would have been obvious for a skilled artesian to try the threshold level of 14.9% m-MDSC pre-treatment as taught by Kitano as the starting point for determining susceptibility of patients to SEMA4D therapy (see MPEP 2141 III, KSR (E) “Obvious to try”). A skilled artesian would have been motivated to try this threshold level as it has already been correlated to patient outcomes after immunotherapy (Kitano, page 6, paragraphs 3 and 4). As the threshold level of 14.9% falls within the claimed ranges for threshold level, the claimed levels of “less than 40%, less than 30%, and less than 20%” are considered to be anticipated by the prior art (reference MPEP 2131.03 Anticipation of Ranges which states that “a specific example in the prior art which is within a claimed range anticipates the range”). 

Regarding claim 15, UMB modified by Kitano teaches the method of claim 1 as discussed above.
Kitano further teaches that the immunotyping assay is a flow cytometric based immunophenotypic assay (page 5, paragraph 2, “a flow cytometric strategy to define m-MDSC”, “a classic immunophenotyping measurement”). 

Regarding claim 16, UMB modified by Kitano teaches the method of claim 1 as discussed above.
Kitano further teaches that the biological sample is a blood sample (abstract, “peripheral blood”). UMB further teaches MDSC measurements in tumor biopsy samples (page 1, lines 19-21, “MDSCs have been described in peripheral blood, draining lymphoid tissue, and tumor tissue”). 

Regarding claim 17, UMB modified by Kitano teaches the method of claim 1 as discussed above.
UMB further teaches that the cancer comprises solid tumors and metastasis thereof (page 18, lines 19-21, “malignant tumors of potentially unlimited growth that can expand locally by invasion and potentially systemically by metastasis”).  UMB also teaches that the cancer is a hematological malignancy (page 49, line 20) or potentially systemic metastasis thereof (page 18, lines 19-21).

Regarding claim 18, UMB modified by Kitano teaches the method of claim 17 as discussed above.
UMB further teaches that the cancer comprises solid tumors and metastasis thereof (page 18, lines 19-21, “malignant tumors of potentially unlimited growth that can expand locally by invasion and potentially systemically by metastasis”).  

Regarding claim 19, UMB modified by Kitano teaches the method of claim 18 as discussed above.
UMB further teaches the solid tumor is a sarcoma, a carcinoma, a melanoma, and any metastases thereof (page 18, line 19 – page 19, line 7).

Regarding claim 20, UMB modified by Kitano teaches the method of claim 18 as discussed above.
UMB further teaches the solid tumor is squamous cell carcinoma of both ulcerating and papillary type, salivary gland adenocarcinomas, basal cell carcinoma, renal call tumor, soft tissue sarcoma, osteo sarcoma, malignant melanomas, small-cell lung tumor, cancer of the pancreas, gioblastoma, ovarian tumor, liver cancer, breast cancer, colon cancer, kidney cancer, prostate cancer, thyroid cancer, and head and neck cancer (page 18, line 19 – page 19, line 7).

Regarding claim 22, UMB modified by Kitano teaches the method of claim 17 as discussed above.
UMB further teaches that the cancer is a hematological malignancy (page 49, line 20) or potentially systemic metastasis thereof (page 18, lines 19-21). 

Regarding claim 23, UMB modified by Kitano teaches the method of claim 22 as discussed above.
UMB further teaches that the hematologic malignancy is leukemia, lymphoma or myeloma (page 18, lines 19-21). 

Regarding claim 24, UMB modified by Kitano teaches the method of claim 1 as discussed above.
UMB further teaches the administration of an additional cancer therapy (page 24, lines 1-10, “the agent that inhibits Semaphorin 4D may also be combined with standard cancer treatments”). 

Regarding claim 25, UMB modified by Kitano teaches the method of claim 24 as discussed above.
UMB further teaches that the additional therapy is chemotherapy (page 24, lines 1-10, “For example, Semaphorin 4D blockade may be effectively combined with chemotherapeutic regimes”).

Regarding claim 26, UMB teaches methods of monitoring cancer progression involving monitoring detection of SEMA4D (page 14, lines 2-3) as a diagnostic marker (page 49, line 13).
UMB teaches determining the subject’s level of SEMA4D (page 83, claim 21) by obtaining peripheral blood (page 83, claim 19) or tissue sample (page 83, claim 20) from a subject and performing an assay that determines the presence of SEMA4D (page 83, claim 21). The level is then compared to a sample from a healthy donor (page 49, lines 14-18) or a sample from the subject obtained from an earlier point in time (page 83-84, claim 21) wherein an elevated level or an increase in SEMA4D indicates disease progression (page 49, lines 14-18; and pages 83-84, claim 21). 
UMB also teaches the relationship between SEMA4D and myeloid derived suppressor cells (MDSCs) stating that “it was found that SEMA4D…polarized myeloid cells in to MDSC phenotype, which corresponded with a reduction in T cell proliferation and IFN-γ production (page 4, lines 25-29). This finding demonstrates a direct correlation between SEMA4D and MDSCs levels and an inverse correlation between SEMA4D/MDSCs levels and T-cell levels. UMB further uses this correlation as a method of screening an agent for anti-cancer activity (page 5, lines 16-17) comprising i) contacting a cell culture medium comprising SEMA4D and/or cells comprising SEMA4D with the agent; and ii) assaying whether SEMA4D activity is reduced, wherein if SEMA4D activity is reduced, the agent has anti-cancer activity (page 5, lines 16-20). UMB goes on to teach that the assaying part of ii) could comprise culturing a cell population of myeloid cells and detecting the presence or absence of MDSCs, wherein if the level of MDSCs is reduced relative to a control sample lacking the agent, then the agent has anti-cancer activity (page 5, lines 20-24). 
UMB further teaches a method of inhibiting tumor-mediated immunosuppression in a subject, comprising administering to the subject a therapeutically effective amount of an agent that inhibits the activity of Semaphorin 4D [SEMA4D] (page 82, claim 1) and states that inhibiting SEMA4D can be employed in methods useful for treating cancer (page 14, line 1). UMB teaches that “an agent that inhibits the activity of Semaphorin 4D is an antibody. The term ‘antibody’ is used to refer to any antibody like molecule that has an antigen binding region and includes full length antibody molecules, antibody fragments” (UMB page 28, lines 3-11).
While UMB teaches a clear direct correlation between SEMA4D and MDSC levels and also measures MDSC levels to predict the anti-cancer activity of an agent, the measurement of MDSC compared to a threshold as a predictive biomarker for selecting patients to receive treatment with a SEMA4D inhibitor is not explicitly stated. 
Kitano teaches an algorithm-driven analysis using MDSC (specifically monocytic MDSC or m-MDSC) frequency to predict the overall survival of patients treated with Ipilimumab (a CTLA-4 inhibitor) (abstract). Kitano et al states that “Algorithm-driven analysis may enable not only development of a novel pre-treatment biomarker for Ipilimumab therapy, but also prospective validation of peripheral blood m-MDSC as a biomarker in multiple disease settings” (abstract). Kitano further teaches that higher pretreatment quantities of m-MDSC are associated with inferior overall survival of patients (page 9, paragraph 3) and that in their studies 14.9% was determined to be the cutoff between “high” and “low” %m-MDSC (page 6, paragraph 3). Kitano teaches that in their studies patients having pre-treatment m-MDSC levels below this threshold were associated with improved overall survival after treatment (page 6, paragraph 4).
UMB and Kitano are considered to be analogous to the claimed invention as they are in the same field of measuring MDSC levels during and for cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of UMB with those of Kitano and replace the assaying of SEMA4D as a diagnostic biomarker with MDSC cell frequency (particularly m-MDSC) and compare this value to a threshold value in order to select a patient for treatment with a SEMA4D antibody. One of ordinary skill in the art would have been motivated to make this substitution in order to a well-defined marker (MDSC) that has been analyzed in a variety of cancers (UMB, page 1, lines 29-30; and page 2, lines 1-7) particularly one which removes variability related to blood processing and user definitions (Kitano, abstract). By doing so, one would be able to predict outcomes and best determine treatment plans for patients (Kitano, abstract). Furthermore, it would have been obvious for a skilled artesian to try the threshold level of 14.9% m-MDSC pre-treatment as taught by Kitano as the starting point for determining susceptibility of patients to SEMA4D therapy prior to administering to the subject an effective amount of SEMA4D antibody (see MPEP 2141 III, KSR (E) “Obvious to try”). A skilled artesian would have been motivated to try this threshold level as it has already been correlated to patient outcomes after immunotherapy (Kitano, page 6, paragraphs 3 and 4). As 14.9% is below 50% it meets the limitation of the threshold is less than 50% of the subject’s total peripheral blood mononuclear cells prior to treatment.

Regarding claim 27, UMB modified by Kitano teaches the method of claim 26 as discussed above. 
UMB further teaches that the anti-SEMA4D antibody or fragment thereof inhibits SEMA4D interaction with its receptor (page 82, claim 1, “an agent that inhibits the activity of SEMA4D”; and page 82, claim 2 “wherein the agent decreases the expression level of SEMA4D”).

Regarding claim 28, UMB modified by Kitano teaches the method of claim 27 as discussed above. 
UMB further teaches that the receptor is Plexin-B1 (page 3, lines 21-22, “SEMA4D can act on…Plexin B1”). 

Regarding claim 29, UMB modified by Kitano teaches the method of claim 27 as discussed above.
UMB further teaches that the antibody or fragment thereof inhibits SEMA4D mediated signal transduction (UMB page 124 of pdf, attached international search report, paragraph 7, “binding molecule which specifically binds to semaphorin-4D (SEMA4D)…the binding molecules inhibits SEMA4D-mediated Plexin B1 signal transduction”). 

Regarding claim 31, UMB modified by Kitano teaches the method of claim 26 as discussed above.
Kitano further teaches that in their studies 14.9% was determined to be the cutoff between “high” and “low” % m-MDSC cell frequency (page 6, paragraph 3). Patients having less than 14.9% m-MDSC levels pre-treatment were associated with improved overall survival after treatment (page 6, paragraph 4). It would have been obvious for a skilled artesian to try the threshold level of 14.9% m-MDSC pre-treatment as taught by Kitano as the starting point for determining susceptibility of patients to SEMA4D therapy (see MPEP 2141 III, KSR (E) “Obvious to try”). A skilled artesian would have been motivated to try this threshold level as it has already been correlated to patient outcomes after immunotherapy (Kitano, page 6, paragraphs 3 and 4). As the threshold level of 14.9% falls within the claimed levels of “less than 40%, less than 30%, and less than 20%” the limitation is considered to be met by the prior art (reference MPEP 2131.03 Anticipation of Ranges which states that “a specific example in the prior art which is within a claimed range anticipates the range”).

Claims 5, 6, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/132541 A1 (University of Maryland, Baltimore) 3 Aug 2017 (referred to herein as UMB) in view of Kitano, S., et al (2014) Computational Algorithm-Driven Evaluation of Monocytic Myeloid-Derived Suppressor Cell Frequency For Prediction of Clinical Outcomes Cancer Immuno Res 2(8) 812-821 as applied to claims 1 and 26 above and in further view of WO 2014/209802 A1 (Vaccinex, Inc) 31 Dec 2014  (referred to herein as WO’802).

Regarding claim 5, UMB modified by Kitano teaches the method of claim 1 as discussed above.
UMB and Kitano teach the use of a SEMA-4D inhibitor but fail to teach that the antibody or fragment thereof comprises a variable heavy chain (VH) comprising VH CDRs 1-3 comprising SEQ ID NOs: 2, 3, and 4, respectively, and a variable light chain (VL) comprising VL CDRs 1-3 comprising SEQ ID NOs: 6, 7, and 8, respectively.
	The instant application disclosure teaches that HCDR 1-3 (SEQ ID NOs: 2, 3, and 4, respectively) and LCDRs 1-3 (SEQ ID NOs: 6, 7, and 8, respectively) correspond with the structures of SEMA4D antibody VX15/2503 (reference Table 2 Sequences, page 43). 
	WO’802 teaches SEMA4D antibody VX15/2503 and teaches that the “antibody or antigen binding fragment thereof comprises a variable heavy chain (VH) comprising VHCDRs 1-3 comprising SEQ ID NOs: 6, 7, and 8, respectively, and a variable light chain (VL) comprising VLCDRs 1-3 comprising SEQ ID NOs: 14, 15, and 16, respectively”. A comparison of the HCDRs and LCDRs between the applications were compared in ABSS and determined to have 100% alignment identity (as shown below). 


HCDR 1: Instant application SEQ ID NO: 2 (top) and WO’802 SEQ ID NO: 6 (bottom)

    PNG
    media_image1.png
    132
    608
    media_image1.png
    Greyscale

HCDR 2: Instant application SEQ ID NO: 3 (top) and WO’802 SEQ ID NO: 7 (bottom)

    PNG
    media_image2.png
    124
    579
    media_image2.png
    Greyscale


HCDR 3: Instant application SEQ ID NO: 4 (top) and WO’802 SEQ ID NO: 8 (bottom)

    PNG
    media_image3.png
    135
    583
    media_image3.png
    Greyscale

LCDR 1: Instant application SEQ ID NO: 6 (top) and WO’802 SEQ ID NO: 14 (bottom)

    PNG
    media_image4.png
    117
    585
    media_image4.png
    Greyscale




LCDR 2: Instant application SEQ ID NO: 7 (top) and WO’802 SEQ ID NO: 15 (bottom)

    PNG
    media_image5.png
    117
    588
    media_image5.png
    Greyscale


LCDR 3: Instant application SEQ ID NO: 8 (top) and WO’802 SEQ ID NO: 16 (bottom)

    PNG
    media_image6.png
    116
    583
    media_image6.png
    Greyscale


UMB, Kitano, and WO’802 are considered to be analogous to the claimed invention as they are in the same field of measuring MDSC levels and treating cancer with immunomodulators. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have followed the method taught by UMB and Kitano and while using the specific SEMA4D antibodies taught by WO’802 as the antibody for treatment. One of ordinary skill in the art would have been motivated to make this combination in order to use a known antibody for inhibiting, delaying, or reducing tumor growth and metastases (WO’802, abstract).
 
Regarding claim 6, UMB modified by Kitano teaches the method of claim 1 as discussed above.
UMB and Kitano teach the use of a SEMA-4D inhibitor but fail to teach that the VH and VL comprise, respectively, SEQ ID NO: 1 and SEQ ID NO: 5, or SEQ ID NO: 9 and SEQ ID NO: 10. 
The instant application disclosure teaches that VH and VL SEQ ID NOs: 1 and 5, respectively, correspond with the structures of SEMA4D antibody VX15/2503 and that VH and VL SEQ ID NOs: 9 and 10, respectively, correspond with the structures of SEMA4D antibody Mab 67 (reference Table 2 Sequences, page 43). 
	WO’802 teaches SEMA4D antibody VX15/2503 or 67 and teaches that the “VH and VL comprise, respectively SEQ ID NO: 9 and SEQ ID NO: 17 or SEQ ID NO: 10 and SEQ ID NO: 18”. A comparison of the VHs and VLs between the applications were compared in ABSS and determined to have 100% alignment identity (as shown below). 

VH: Instant application SEQ ID NO: 1 (top) and WO’802 SEQ ID NO: 9 (bottom)

    PNG
    media_image7.png
    181
    594
    media_image7.png
    Greyscale


VL: Instant application SEQ ID NO: 5 (top) and WO’802 SEQ ID NO: 17 (bottom)

    PNG
    media_image8.png
    170
    582
    media_image8.png
    Greyscale




VH: Instant application SEQ ID NO: 9 (top) and WO’802 SEQ ID NO: 10 (bottom)

    PNG
    media_image9.png
    177
    583
    media_image9.png
    Greyscale


VL: Instant application SEQ ID NO: 10 (top) and WO’802 SEQ ID NO: 18 (bottom)

    PNG
    media_image10.png
    176
    581
    media_image10.png
    Greyscale


UMB, Kitano, and WO’802 are considered to be analogous to the claimed invention as they are in the same field of measuring MDSC levels and treating cancer with immunomodulators. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have followed the method taught by UMB and Kitano while using the specific SEMA4D antibodies taught by WO’802 as the antibody for treatment. One of ordinary skill in the art would have been motivated to make this combination in order to use a known antibody for inhibiting, delaying, or reducing tumor growth and metastases (WO’802, abstract).

Regarding claim 30, UMB modified by Kitano teaches the method of claim 26 as discussed above.
UMB and Kitano teach the use of a SEMA-4D inhibitor but fail to teach that the antibody or fragment thereof comprises a variable heavy chain (VH) comprising VH CDRs 1-3 comprising SEQ ID NOs: 2, 3, and 4, respectively, and a variable light chain (VL) comprising VL CDRs 1-3 comprising SEQ ID NOs: 6, 7, and 8, respectively.
	The instant application disclosure teaches that HCDR 1-3 (SEQ ID NOs: 2, 3, and 4, respectively) and LCDRs 1-3 (SEQ ID NOs: 6, 7, and 8, respectively) correspond with the structures of SEMA4D antibody VX15/2503 (reference Table 2 Sequences, page 43). 
	WO’802 teaches SEMA4D antibody VX15/2503 and teaches that the “antibody or antigen binding fragment thereof comprises a variable heavy chain (VH) comprising VHCDRs 1-3 comprising SEQ ID NOs: 6, 7, and 8, respectively, and a variable light chain (VL) comprising VLCDRs 1-3 comprising SEQ ID NOs: 14, 15, and 16, respectively”. A comparison of the HCDRs and LCDRs between the applications were compared in ABSS and determined to have 100% alignment identity (see alignments above). 
UMB, Kitano, and WO’802 are considered to be analogous to the claimed invention as they are in the same field of measuring MDSC levels and treating cancer with immunomodulators. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have followed the method taught by UMB and Kitano while using the specific SEMA4D antibodies taught by WO’802 as the antibody for treatment. One of ordinary skill in the art would have been motivated to make this combination in order to use a known antibody for inhibiting, delaying, or reducing tumor growth and metastases (WO’802, abstract).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/132541 A1 (University of Maryland, Baltimore) 3 Aug 2017 (referred to herein as UMB) in view of Kitano, S., et al (2014) Computational Algorithm-Driven Evaluation of Monocytic Myeloid-Derived Suppressor Cell Frequency For Prediction of Clinical Outcomes Cancer Immuno Res 2(8) 812-821 as applied to claim 9 above and in further view of Clinical Trial NCT03268057, Vaccinex Inc, VX15/2503 in combination with Avelumab in Advanced Non-small Cell Lung Cancer – First posted 31 Aug 2017 (referred to herein as NCT03268057).

Regarding claim 10, UMB and Kitano teach the combination of a SEMA4D inhibiting agent with a PD-L1 antibody as discussed above, however, UMB and Kitano fail to teach that the anti-PD-L1 antibody is Avelumab. 
NCT03268057 teaches the combination of VX15/2503 (a SEMA-4D antibody) in combination with Avelumab in patients with advanced non-small cell lung cancer (clinical trial title). 
UMB, Kitano, and NCT03268057 are considered to be analogous to the claimed invention as they are in the same field of immunotherapy blockade for cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of UMB and Kitano with those of NCT03268057 and use avelumab as the PD-L1 antibody in combination with a SEMA-4D inhibitor. One of ordinary skill in the art would have been motivated to make this substitution in order to utilize a known and trialed PD-L1 antibody (NCT03268057).

Regarding claim 21, UMB modified by Kitano teaches the method of claim 20 as discussed above, however, UMB and Kitano fail to teach that the tumor is non-small cell lung cancer.
NCT03268057 teaches the combination of VX15/2503 (a SEMA-4D antibody) in combination with Avelumab in patients with advanced non-small cell lung cancer (clinical trial title). 
UMB, Kitano, and NCT03268057 are considered to be analogous to the claimed invention as they are in the same field of immunotherapy blockade for cancer treatment. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of UMB and Kitano with those of NCT03268057 and use the treatment method for patients with non-small cell lung cancer. One of ordinary skill in the art would have been motivated to make this substitution in order to utilize the method to treat a cancer that has been studied with SEMA4D combination treatment (NCT03268057).

Response to Arguments
Applicant's arguments filed in the after final response of 18 July 2022 have been fully considered but they are not persuasive. 
In regards to the rejection of claims 1-4, 7-9, 11-20, 22-29, and 31 under 35 USC 103, applicant argues that the combination of cited art does not disclose or suggest the instantly claimed methods (remarks, page 9, paragraph 3). Applicant argues that in contrast to the claimed methods, UMB teaches methods for determining disease progression of subjects treated with an anti-SEMA4D agent by monitoring the level of the subject’s SEMA4D. Applicant argues that while UMB teaches a possible correlation between SEMA4D levels and MDSC levels, such as inhibition of SEMA4D activity decreases the level of MDSCs in the tumor environment, the correlation is only one way and provides no insight into the significance of baseline level of MDSC and treatment efficacy of an anti-SEMA4D agent (remarks, page 9, paragraph 4). Applicant argues that UMB is silent regarding the use of MDSC level as a predictive biomarker for anti-SEMA4D antibody treatment and does not disclose or suggest measuring MDSC levels at all either before, during or after anti-SEMA4D treatment (remarks, page 10, paragraph 1). Applicant argues that Kitano teaches the level of MDSCs as a predictive biomarker of ipilimumab treatment outcome with melanoma patients, a treatment which targets a down-regulatory receptor on activated T cells. Applicant further argues that Kitano suggests that a subject’s level of MDSCs may be a prognostic biomarker for melanoma and other disease states but does not suggest that the MDSC level is a prognostic biomarker for treatment outcome with any other therapeutic agent, particularly a SEMA4D antibody (remarks, page 10, paragraph 2).
	As discussed previously, UMB teaches methods of treating cancer using an anti-SEMA4D antibody alone and in combination with an anti-PD-L1 antibody (page 16, lines 5-7; page 22, lines 21-25) and demonstrates that SEMA4D levels directly correlate with MDSC levels while inversely correlating with the number of cytotoxic T cells (CD8+Tbet+) (page 4, lines 25-29; page 17, lines 11-24). UMB teaches that SEMA4D can be used as a biomarker (page 49, lines 14-18; and pages 83-84, claim 21) and that SEMA4D or MDSCs can be used as a method to screen an agent for anti-cancer activity (page 5, lines 20-24). UMB teaches that the inhibition of SEMA4D inhibits tumor-mediated immunosuppression and that inhibiting SEMA4D can be employed in methods useful for treating cancer (paragraph bridging pages 13 and 14). UMB also teaches that SEMA4D plays an immunosuppressive role in HNSCC through induction of MDSC and highlights it as a therapeutic target to enhance antitumorigenic inflammatory response (page 14, lines 19-22). A skilled artesian would recognize that if a patient were to have elevated levels of SEMA4D (and based on the correlation provided elevated levels of MDSCs) an anti-SEMA4D antibody could be used to reduce the level of SEMA4D/MDSCs and thereby enhance antitumorigenic inflammatory response as taught by UMB. UMB provides a skilled artesian with all of the pieces needed to draw the conclusion that MDSCs can be used as a biomarker for the treatment of cancer with a SEMA4D antibody. Because this is not directly and explicitly stated in UMB, the additional reference of Kitano was introduced to demonstrate that MDSCs (particularly the m-MDSCs of the instant invention) was already known to be an effective biomarker for the prediction of treatment outcomes.
In Kitano, patients with a pre-treatment m-MDSC frequency outside a preliminary definition of healthy donor range (<14.9%) were significantly more likely to achieve prolonged overall survival following treatment with ipilimumab, a CTLA4 antibody (Kitano, abstract). Kitano also teaches that this antibody promotes T cell activation and proliferation and that m-MDSC frequencies inversely correlated with peripheral CD8+ T-cell expansion following ipilimumab treatment, which is similar to the teachings of UMB that SEMA4D treatment reduces MDSC levels and increases CD8 T-cell expansion. Kitano directly states “algorithm-driven analysis may enable not only development of a novel pre-treatment biomarker for ipilimumab therapy, but also prospective validation of peripheral blood mMDSC as a biomarker in multiple disease settings” (abstract). This teaching by Kitano directly shows that m-MDSC levels can be measured and accurately used as a biomarker for evaluation. The correlations and methods taught by UMB combined with Kitano would have led a skilled artesian to the instant invention prior to the effective filing date.
	MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. That is to say that a skilled artesian would be able to understand from the teachings of Kitano that evaluation of m-MDSCs informs immune status and can be used as a predictive biomarker for treatment with immunotherapies and apply this knowledge to the teachings of UMB that there is a correlation between the levels of SEMA4D and MDSCs in the tumor environment.
		

Applicant argues that the combination of cited art does not provide a reasonable expectation of success that the level of MDSCs in a cancer subject prior to treatment is a prognostic indicator of efficacy of anti-SEMA4D treatment, which is only one effector molecule of MDSC induction out of many (remarks, page 10, paragraph 3). Applicant argues that obviousness requires a reasonable expectation of success where “merely showing that a solution would have been ‘obvious to try’ or that a compelling ‘invitation to experiment’ exists does not in itself, end the obviousness inquiry; rather, it is critical to also establish that the experimental outcome (i.e., the specific claimed solution) was identifiable, predictable and reasonably expected to be successful” (remarks, paragraph bridging pages 10 and 11).
In response it is further noted that, MPEP 2143.02 (I) teaches that the reasonable expectation of success does not need to be absolute stating that “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”. 
	In this case, it would not only be obvious for a skilled artesian to combine the teachings of UMB and Kitano but a skilled artesian would also have a reasonable expectation of success in the combination. Kitano’s study was focused on the evaluation of myeloid-derived suppressor cells, which are known cells implicated in T-cell suppression, and their ability to inform immune status (Kitano, abstract). Kitano teaches that clinically significant MDSC accumulation has been observed in many challenges to the immune system including multiple malignancies. Kitano teaches that diversity in phenotype and methods used for analysis creates challenges in prospectively and reproducibly defining the clinical import of this cellular subset and, in view of this, studied MDSCs of the phenotype m-MDSC. Kitano teaches that this subset suppresses lymphocyte function and are prognostic in patients with numerous types of cancer (Kitano, page 2, paragraph 1). In their application of m-MDSCs as a predictive biomarker, Kitano uses the CTLA4 inhibitor ipilimumab and teaches that m-MDSC levels of <14.9% correlated with superior overall survival (Kitano, page 6, paragraph 4). Measuring levels of m-MDSC before and after treatment, Kitano demonstrates inverse correlations between CD8+ T-cell increases and m-MDSC frequency in patients treated with ipilimumab suggesting a role for m-MDSC-mediated lymphocyte suppression in overall survival following ipilimumab therapy (Kitano, page 9, paragraph 3). Similarly, UMB teaches that MDSCs represent a key player in immune regulation in the tumor microenvironment and that they have a suppressive function on T cells (UMB, page 2, lines 4-7). UMB also teaches that inhibition of SEMA4D results in increased cytotoxic T cells (CD8+Tbet+) and reduces MDSCs (UMB, page 17, lines 9-10, and line 23 (x)). While SEMA-4D antibodies target a different antigen, these treatment outcomes correspond to those observed by Kitano in which CD8 T-cells increased and m-MDSC frequency decreased with the use of ipilimumab. Furthermore, the studies performed by Kitano focused on the treatment of patients with melanoma (Kitano, abstract), which UMB teaches is a cancer that can be treated with SEMA4D inhibition (UMB, page 18, line 29). In view of these similarities, the knowledge in the field that MDSCs are immunosuppressive, and the correlations between SEMA4D and MDSC levels, a skilled artesian would not only be motivated to combine the references but would also have a reasonable expectation of success.  
	
	In regards to the rejection of claims 5, 6, and 30 under 35 USC 103, applicant argues that the combination of UMB and Kitano does not lead to the present method and that the addition of the reference ‘802 does not provide the missing reasonable expectation of success required to establish prima facie obviousness of the claimed methods (remarks, page 12, paragraph 3). 
	In regards to the rejection of claims 10 and 21 under 35 USC 103, applicant argues that the combination of UMB and Kitano does not lead to the present method and that the addition of the NCT03268057 does not provide the missing reasonable expectation of success required to establish prima facie obviousness of the claimed methods (remarks, page 13, paragraph 3).
	Applicant’s arguments regarding UMB and Kitano were found to not be persuasive for the reasons discussed above. Therefore, the addition of ’802 and NCT03268057 are not needed to bring the prior art closer to the claimed subject matter and are presented to demonstrate that the limitations of the instant claims would have been obvious to one of ordinary skill in the art at the time that the instant invention was filed. 
MPEP 2141 (III) Rationales to Support Rejections Under 35 U.S.C. 103 states “The ‘mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.’” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).

In view of the discussion above, applicant’s arguments in the remarks filed 28 MAR 2022 were not found to be persuasive.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647